     Case 1:20-cv-01048-DAD-SAB Document 43 Filed 11/02/20 Page 1 of 14


 1 JACOB S. KREILKAMP (State Bar No. 248210)
   jacob.kreilkamp@mto.com
 2 WILLIAM D. TEMKO (State Bar No. 98858)
   william.temko@mto.com
 3 SARA A. McDERMOTT (State Bar No. 307564)
   sara.mcdermott@mto.com
 4 OMAR H. NOURELDIN (State Bar No. 301549)
   omar.noureldin@mto.com
 5 LAUREN M. HARDING (State Bar No. 308029)
   lauren.harding@mto.com
 6 ARIEL T. TESHUVA (State Bar No. 324238)
   ariel.teshuva@mto.com
 7 ESTALYN S. MARQUIS (State Bar No. 329780)
   estalyn.marquis@mto.com
 8 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 9 Fiftieth Floor
   Los Angeles, California 90071-3426
10 Telephone: (213) 683-9100
   Facsimile:     (213) 687-3702
11
   KATHLEEN GUNERATNE (State Bar No. 250751)
12 KGuneratne@alcunc.org
   AMY GILBERT (State Bar No. 316121)
13 AGilbert@aclunc.org
   ACLU FOUNDATION OF NORTHERN CALIFORNIA
14 39 Drumm Street
   San Francisco, California 94111
15 Telephone: (415) 621-2493

16 Attorneys for Plaintiffs

17                               UNITED STATES DISTRICT COURT

18                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

19

20 Charles Criswell, Levi Johnson, Samuel           Case No. 1:20-cv-01048-DAD-SAB
   Camposeco, Adam Ibarra, and California
21 Attorneys for Criminal Justice,                  NOTICE OF MOTION AND MOTION
                                                    FOR CLASS CERTIFICATION
22                 Plaintiffs,
                                                    Filed Concurrently with Motion for
23          vs.                                     Preliminary Injunction and Supporting
                                                    Exhibits
24 Michael Boudreaux, in his official capacity as
   Sheriff of Tulare County,                        Judge:   Hon. Dale A. Drozd
25                                                  Dept:    5
                  Defendant.
26                                                  Submitted for decision without oral argument

27

28

                                                               Case No. 1:20-cv-01048-DAD-SAB
                     NOTICE AND MOTION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 43 Filed 11/02/20 Page 2 of 14


 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that Plaintiffs Charles Criswell, Levi Johnson, Samuel
 3 Camposeco, Adam Ibarra, and California Attorneys for Criminal Justice will, and hereby do, move

 4 for provisional certification of the Provisional Class and a Subclass of Medically Vulnerable

 5 Persons, re-appointing Plaintiffs as class representatives, and re-appointing class counsel, pursuant

 6 to Federal Rule of Civil Procedure 23 and Local Rule 205.

 7          For purposes of their request for a preliminary injunction, Plaintiffs seek to provisionally

 8 certify the following class: “all people who are now, or in the future will be, incarcerated in Tulare

 9 County jails” (“Provisional Class”), along with a subclass of “persons whose age or medical

10 conditions put them at increased risk of severe illness from COVID-19 and who are confined pre-

11 trial and pursuant to a judgment of conviction in the Tulare County Jails” (“Medically Vulnerable

12 Subclass”).

13          This Motion is based upon this Notice, the accompanying Memorandum of Points and

14 Authorities, the Motion for Preliminary Injunction, the declarations and exhibits filed in support

15 thereof, the Class Action Complaint, the other filings in this action, and any and all evidence,

16 argument, or other matters that may be presented at a hearing.

17          On October 28, 2020, Amy Gilbert, Lauren Harding, Sara McDermott, Omar Noureldin,

18 and Ariel Teshuva, counsel for Plaintiffs met and conferred with counsel for Defendant by
19 telephone and gave notice of Plaintiffs’ application for provisional class certification. See Ex. 1 to

20 PI Motion (Noureldin Decl.) ¶ 2. Counsel advised that Plaintiffs would be moving for a

21 preliminary injunction and would also be seeking to certify the class for purposes of the motion.

22 Id. Defense counsel advised that they opposed the motion. Id.

23          On November 2, 2020, Counsel for Defendant advised Plaintiffs that Defendant does not

24 oppose provisional certification of the Provisional Class or the Medically Vulnerable Subclass in

25 the event the Court grants preliminary injunctive relief. See id. ¶ 3. Defendant will, however, be

26 opposing any request for preliminary injunctive relief. Id.

27

28

                                               -2-              Case No. 1:20-cv-01048-DAD-SAB
                      NOTICE AND MOTION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 43 Filed 11/02/20 Page 3 of 14


 1 DATED: November 2, 2020              MUNGER, TOLLES & OLSON LLP

 2
                                        By:          /s/ Lauren M. Harding
 3
                                              Lauren M. Harding
 4                                            Attorneys for Plaintiffs

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                            Case No. 1:20-cv-01048-DAD-SAB
                  NOTICE AND MOTION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 43 Filed 11/02/20 Page 4 of 14


 1                                                               TABLE OF CONTENTS
 2                                                                                                                                                  Page
 3 INTRODUCTION ..............................................................................................................................1

 4 ARGUMENT .....................................................................................................................................2

 5 I.           THE COURT SHOULD RE-CERTIFY THE PROVISIONAL CLASS FOR
                PURPOSES OF THE PRELIMINARY INJUNCTION ........................................................2
 6
     II.        THE PROPOSED SUBCLASS MEETS THE REQUIREMENTS OF RULE 23(A)...........4
 7
                A.         The Subclass Is Too Numerous Such That Joinder Is Impracticable .........................4
 8
                B.         There Are Common Questions of Law and Fact to the Subclass...............................5
 9
                C.         The Plaintiffs’ Claims Are Typical of Subclass Members’ Claims ...........................6
10
                D.         Plaintiffs’ Representation Is Adequate .......................................................................7
11
     III.       THE PROPOSED SUBCLASS MEETS THE REQUIREMENTS OF RULE
12              23(B)(2) ..................................................................................................................................7

13 IV.          CONCLUSION ......................................................................................................................9

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                        -i-              Case No. 1:20-cv-01048-DAD-SAB
                               NOTICE AND MOTION FOR PROVISIONAL CLASS CERTIFICATION
      Case 1:20-cv-01048-DAD-SAB Document 43 Filed 11/02/20 Page 5 of 14


 1                                                         TABLE OF AUTHORITIES
 2                                                                                                                                    Page(s)
 3 FEDERAL CASES

 4 Abdullah v. U.S. Sec. Assocs., Inc.,
      731 F.3d 952 (9th Cir. 2013) ........................................................................................................5
 5
   Ahlman v. Barnes,
 6
      445 F. Supp. 3d 671 (C.D. Cal. 2020) ..........................................................................................1
 7
   Alcantara v. Archambeault,
 8    No. 20CV0756 DMS (AHG), 2020 WL 2315777 (S.D. Cal. May 1, 2020)................................1

 9 Armstrong v. Davis,
      275 F.3d 849 (9th Cir. 2001) ........................................................................................................6
10
   Arroyo v. United States Dep’t of Homeland Sec.,
11    No. SACV 19-815 JGB, 2019 WL 2912848 (C.D. Cal. June 20, 2019)......................................4
12
   Ellis v. Costco Wholesale Corp.,
13     657 F.3d 970 (9th Cir. 2011) ........................................................................................................5

14 Inland Empire-Immigrant Youth Collective v. Nielsen,
       No. EDCV 17-2048 PSG, 2018 WL 1061408 (C.D. Cal. Feb. 26, 2018) ...................................4
15
   Johnson v. California,
16     543 U.S. 499 (2005) .....................................................................................................................6
17
   Parsons v. Ryan,
18    754 F.3d 657 (9th Cir. 2014) ................................................................................................3, 6, 8

19 Rodriguez v. Hayes,
      591 F.3d 1105 (9th Cir. 2010) ..................................................................................................6, 7
20
   Torres v. Milusnic,
21    No. 20-cv-4450 CBM PVCx, 2020 WL 4197285 (C.D. Cal. July 14, 2020) ..............................1
22 Wal-Mart Stores, Inc. v. Dukes,

23    564 U.S. 338 (2011) .....................................................................................................................5

24 Walters v. Reno,
      145 F.3d 1032 (9th Cir. 1998) ......................................................................................................7
25
   FEDERAL RULES
26
   Fed. R. Civ. P. 23 .................................................................................................................... passim
27

28

                                                        -ii-             Case No. 1:20-cv-01048-DAD-SAB
                               NOTICE AND MOTION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 43 Filed 11/02/20 Page 6 of 14


 1                                           INTRODUCTION
 2          This Court already has provisionally certified a class of “all people who are now, or in the

 3 future will be, incarcerated in Tulare County jails” (“Provisional Class”). See Order on Plaintiffs’

 4 Application for Temporary Restraining Order (“TRO”), ECF No. 26, at 21. The Court need not

 5 revisit that reasoned decision and should provisionally re-certify the Provisional Class for

 6 purposes of Plaintiffs’ present request for preliminary injunctive relief.

 7          In addition, the Court should provisionally certify a subclass of “persons whose age or

 8 medical conditions put them at increased risk of severe illness from COVID-19 and who are

 9 confined pre-trial and pursuant to a judgment of conviction in the Tulare County Jails”

10 (“Medically Vulnerable Subclass”). 1 Like the Provisional Class, the Medically Vulnerable

11 Subclass readily meets all four requirements of Rule 23(a) and can be maintained as a class under

12 Rule 23(b)(2). Designating a subclass is appropriate to assist in managing Plaintiffs’ requested

13 emergency relief, which asks this Court to order Defendant to adopt policies and procedures to

14 identify and further protect incarcerated individuals who are predisposed to suffering severe illness

15 from COVID-19. See Fed. R. Civ. P. 23(c)(5) (“When appropriate, a class may be divided into

16 subclasses that are each treated as a class under this rule.”).

17          In certifying this subclass, this Court will find itself in good company, as federal courts

18 within the Ninth Circuit have granted class certification for purposes of entering preliminary
19 injunctive relief for medically vulnerable incarcerated individuals. See, e.g., Torres v. Milusnic,

20 No. 20-cv-4450 CBM PVCx, 2020 WL 4197285, at *23 (C.D. Cal. July 14, 2020) (provisionally

21 certifying class of persons with medical vulnerabilities); Ahlman v. Barnes, 445 F. Supp. 3d 671,

22
   1
     The conditions that increase the risk of severe illness from COVID-19 include: type 2 diabetes
23 mellitus; chronic kidney disease; cancer; COPD (chronic obstructive pulmonary disease);

24 immunocompromised state, weakened immune system from solid organ transplant; obesity (body
   mass index of 30 or higher); serious heart conditions such as heart failure, coronary artery disease,
25 or cardiomyopathies; sickle cell disease; asthma (moderate to severe); cerebrovascular disease;
   liver disease; cystic fibrosis; hypertension (high blood pressure); compromised immune system
26 (immunosuppression) from blood or bone marrow transplant, immune deficiencies, HIV, use of
   corticosteroids, or use of other immune weakening medicines; neurological conditions, such as
27 dementia; pregnancy; pulmonary fibrosis (having damaged or scarred lung tissues); overweight
                    2               2
28 (BMI > 25kg/m , but <30kg/m ); thalassemia; type 1 diabetes mellitus; people aged 55 or older.
   See Ex. 4, Harawa Decl. at ¶ 36.
                                                -1-              Case No. 1:20-cv-01048-DAD-SAB
                       NOTICE AND MOTION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 43 Filed 11/02/20 Page 7 of 14


 1 687 (C.D. Cal. 2020) (same); Alcantara v. Archambeault, No. 20CV0756 DMS (AHG), 2020 WL

 2 2315777, at *7 (S.D. Cal. May 1, 2020) (same). Defendant does not oppose certification of the

 3 Provisional Class or the Medically Vulnerable Subclass in the event that the Court grants

 4 preliminary injunctive relief; however, Defendant plans to oppose Plaintiffs’ request for

 5 preliminary injunctive relief.

 6                                             ARGUMENT
 7          This Court has previously provisionally certified the Provisional Class because it met all

 8 four requirements under Rule 23(a) and could be maintained as a class under Rule 23(b)(2). TRO

 9 at 21. Because Defendant’s policies or lack of policies at the Jails continue to pose a substantial

10 threat to all incarcerated persons’ health and lives, the Court should provisionally re-certify the

11 Provisional Class for purposes of Plaintiffs’ request for a preliminary injunction.

12          Like the Provisional Class, the Medically Vulnerable Subclass meets each Rule 23(a)

13 requirement: (1) by Defendant’s own admission, at least 40 residents of Tulare County Jails are

14 medically vulnerable, rendering joinder of individual claims to be impracticable; (2) members of

15 the proposed Medically Vulnerable Subclass are subject to the same common questions as to

16 whether or not Defendant must enact policies that accommodate their particular medical

17 conditions; (3) Plaintiffs Levi Johnson and Charles Criswall, who each suffer from comorbidities

18 with COVID-19, are medically vulnerable and thus have claims typical of the class; (4) this Court
19 already has determined Plaintiffs are adequate class representatives, and Plaintiffs Johnson and

20 Criswall would be adequate representatives for the Subclass. The Medically Vulnerable Subclass

21 can also be maintained under Rule 23(b)(2) because, among other reasons, members would

22 directly benefit from any injunctive relief this Court orders for medically vulnerable persons.

23 I.       THE COURT SHOULD RE-CERTIFY THE PROVISIONAL CLASS FOR
             PURPOSES OF THE PRELIMINARY INJUNCTION
24
            This Court should provisionally certify the Provisional Class again for purposes of the
25
     preliminary injunction, which the Court has previously determined meets the requirements of Rule
26
     23(a) and Rule 23(b)(2). As Plaintiffs previously argued in connection with the TRO, the
27
     Provisional Class meets all four requirements of Rule 23(a): (1) numerosity is satisfied because,
28

                                               -2-              Case No. 1:20-cv-01048-DAD-SAB
                      NOTICE AND MOTION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 43 Filed 11/02/20 Page 8 of 14


 1 according to data reported by Defendant, as of August 1, 2020, there were approximately 1,086

 2 people incarcerated in the Jails; (2) there are common questions pertaining to the entire class

 3 because class members are subject to the same policies or lack of policies related to social

 4 distancing, testing, and legal visits; (3) Plaintiffs’ claims are typical of class members’ claims

 5 because they are all currently incarcerated in the Jails and their claims arise from the same alleged

 6 failures of Defendant to adequately respond to COVID-19; (4) Plaintiffs are adequate class

 7 representatives because there is no conflict between the named Plaintiffs and members of the

 8 Provisional Class and Plaintiffs will vigorously prosecute this action; and the law firm of Munger,

 9 Tolles & Olson LLP and the ACLU of Northern California have extensive experience litigating

10 class action lawsuits, including representing incarcerated people and in cases related to conditions

11 of confinement during COVID-19. TRO at 22-26 (summarizing Plaintiffs’ arguments). Based on

12 those arguments, the Court provisionally certified the Provisional Class in connection with

13 Plaintiffs’ request for a TRO. Id. This Court also certified the class in response to Plaintiffs’

14 argument that the Provisional Class could be provisionally maintained as a class under Rule

15 23(b)(2) because Plaintiffs seek uniform injunctive relief and Defendant’s actions and omissions

16 in failing to adequately respond to COVID-19 violate the rights of all proposed class members.

17 See id. at 26-27 (citing Parsons v. Ryan, 754 F.3d 657, 688–89 (9th Cir. 2014)).

18          As explained further in Plaintiffs’ concurrently filed Motion for Preliminary Injunction,

19 not enough has changed in the Jails since this Court’s September 2, 2020 TRO to justify departure

20 from the Court’s previous decision to provisionally certify the class. Regarding numerosity, to

21 Plaintiffs’ knowledge, Defendant has not reduced the number of incarcerated individuals in the

22 Jails in response to the Court’s Order. And Defendant continues to operate the Jails in a manner

23 that violates the constitutional rights of incarcerated people, including by (1) failing to implement

24 an effective testing policy that would identify and help isolate persons infected with the virus,

25 (2) failing to identify and adequately protect the Medically Vulnerable Subclass, and (3) in

26 response to this Court’s TRO, implementing a punitive “social distancing” policy in which

27 incarcerated individuals are allowed out of their cells for only three hours per week. Those policies

28 (or lack of policies) raise questions common to the entire class, such as whether defendant has

                                                -3-              Case No. 1:20-cv-01048-DAD-SAB
                       NOTICE AND MOTION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 43 Filed 11/02/20 Page 9 of 14


 1 implemented effective testing protocols to prevent the spread of COVID-19 in the Jails. See TRO

 2 at 23. Defendant’s post-TRO conduct also poses new common questions, such as whether

 3 Defendant’s “social distancing” policy is punitive and whether it interferes with class members’

 4 right to exercise under the U.S. Constitution. As before, Plaintiffs’ claims are typical of the class

 5 because they all relate to the same alleged failures of Defendant to respond adequately to COVID-

 6 19. See TRO at 24-25. Finally, Plaintiffs, who are still incarcerated in the Jails, are adequate class

 7 representatives because they remain committed to zealously prosecuting this case on behalf of all

 8 class members.

 9          In short, the conditions at the Jails have not changed enough to justify departing from this

10 Court’s earlier, well-reasoned decision that the Provisional Class should be provisionally certified.

11 This Court should thus re-certify the Provisional Class for purposes of the preliminary injunction.

12 II.      THE PROPOSED SUBCLASS MEETS THE REQUIREMENTS OF RULE 23(A)
13          A.      The Subclass Is Too Numerous Such That Joinder Is Impracticable
14          This Court already has determined that the Provisional Class, totaling approximately 1,086

15 persons as of August 1, 2020, is too numerous such that joinder of individual parties would be

16 impracticable. See TRO at 22. The Medically Vulnerable Subclass is also sufficiently numerous.

17 For purposes of Rule 23(a)(1), although no specific number is needed, “forty or more members

18 will generally satisfy the numerosity requirement.” Arroyo v. United States Dep’t of Homeland
19 Sec., No. SACV 19-815 JGB, 2019 WL 2912848, at *9 (C.D. Cal. June 20, 2019).

20          There are significantly more than 40 persons residing in Tulare County Jails who have a

21 medical condition that render them predisposed to suffering severe illness from COVID-19: In

22 response to a Public Records Act request, Defendant has acknowledged that at least 46 of his

23 residents have diabetes, 31 have chronic lung disease or moderate to severe asthma, 30 have

24 severe obesity, and 60 have liver diseases. See ECF 11-7 (Verner-Crist Decl.), Ex. F. As explained

25 by Dr. Nina Harawa, each of these conditions predisposes the individual to suffering severe illness

26 from COVID-19. See Ex 4, Harawa Decl. ¶ 36. Accordingly, by Defendant’s own admission, over

27 40 persons in Tulare County Jails have conditions qualifying them for the Medically Vulnerable

28 Subclass.

                                               -4-              Case No. 1:20-cv-01048-DAD-SAB
                      NOTICE AND MOTION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 43 Filed 11/02/20 Page 10 of 14


 1          And there is reason to believe Defendant’s reported figures grossly underestimate the

 2 figures of people with vulnerable medical conditions. See Inland Empire-Immigrant Youth

 3 Collective v. Nielsen, No. EDCV 17-2048 PSG, 2018 WL 1061408, at *7 (C.D. Cal. Feb. 26,

 4 2018) (numerosity satisfied when “general knowledge and common sense indicate that [the class]

 5 is large”) (quotations omitted). The Centers for Disease Control (“CDC”) estimates that 33.2% of

 6 adults over 20 have hypertension, 15% of the population has diabetes, 7.7% of adults over 18 have

 7 asthma. 2 Furthermore, incarcerated individuals are more likely to have health problems from

 8 COVID-19 than the general population. See Harawa Decl. ¶ 35. If the population of the Tulare

 9 County Jails is representative of those statistics, as many as 300 or more persons have

10 hypertension, 150 or more have diabetes, and 70 or more have asthma. The Medically Vulnerable

11 Subclass plainly satisfies Rule 23(a)’s numerosity requirement.

12          B.      There Are Common Questions of Law and Fact to the Subclass
13          The Medically Vulnerable Subclass also raises “questions of law or fact common to the

14 [sub]class.” See Fed. R. Civ. P. 23(a)(2). This requirement has “been construed permissively,” see

15 Ellis v. Costco Wholesale Corp., 657 F.3d 970, 981 (9th Cir. 2011), and can be satisfied with even

16 a single common issue. See e.g., Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 957 (9th Cir.

17 2013) (commonality “does not . . . mean that every question of law or fact must be common to the

18 class; all that Rule 23(a)(2) requires is a single significant question of law or fact.”) (citations and
19 internal marks omitted) (emphasis in original). Stated differently, commonality requires plaintiffs

20 to demonstrate only that their claims “depend upon a common contention . . . [whose] truth or

21 falsity will resolve an issue that is central to the validity of each one of the claims in one stroke.”

22 Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).

23

24
     2
25  See National Center for Health Statistics, FastStats: Hypertension (Oct. 30, 2020),
   https://www.cdc.gov/nchs/fastats/hypertension.htm; National Center for Health Statistics,
26 FastStats: Diabetes (Oct. 30, 2020), https://www.cdc.gov/nchs/fastats/diabetes.htm; National
   Center for Health Statistics, FastStats: Asthma (Oct. 30, 2020),
27 https://www.cdc.gov/nchs/fastats/asthma.htm. The Court may also take judicial notice of publicly

28 accessible information displayed on government websites. See King v. Cnty. of L.A., 885 F.3d 548,
   555 (9th Cir. 2018).
                                                -5-              Case No. 1:20-cv-01048-DAD-SAB
                       NOTICE AND MOTION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 43 Filed 11/02/20 Page 11 of 14


 1           This Court has already determined that there are questions of law and fact common to the

 2 Provisional Class to satisfy the requirements under Rule 23(a)(2). See TRO at 24. Many of the

 3 same questions pertaining to the Provisional Class also apply to the Medically Vulnerable

 4 Subclass. Namely, all members of the Medically Vulnerable Subclass are subject to the same

 5 practices and policies (or lack thereof) as non-medically vulnerable individuals. Whether or not

 6 members of the Medically Vulnerable Subclass should be subject to additional practices and

 7 policies that accommodate their increased risk of contracting COVID-19 is a question common to

 8 the subclass. This question has several components that are also common to the class—for

 9 instance, (a) if the Medically Vulnerable Subclass should be housed separately from the general

10 population; (b) if the Subclass should eat with, bathe with, and use the same facilities as the

11 general population; and (c) if the Subclass should receive additional testing and/or medical care.

12           Commonality is readily satisfied where, as here, a lawsuit challenges “systemic policies

13 and practices that allegedly expose inmates to a substantial risk of harm,” even if there may be

14 “individual factual differences among class members.” Parsons v. Ryan, 754 F.3d 657, 681-82

15 (9th Cir. 2014) (collecting cases and affirming certification of class and subclass of inmates

16 challenging Eighth Amendment violations in Arizona’s prison system); see also Armstrong v.

17 Davis, 275 F.3d 849, 868 (9th Cir. 2001), abrogated on other grounds by Johnson v. California,

18 543 U.S. 499 (2005), (“[C]ommonality is satisfied where the lawsuit challenges a system‐wide
19 practice or policy that affects all of the putative class members.”).

20           C.      The Plaintiffs’ Claims Are Typical of Subclass Members’ Claims
21           Named Plaintiffs’ claims are also typical of those of both the Provisional Class and

22 proposed Medically Vulnerable Subclass. See Fed. R. Civ. P. 23(a)(3) (requiring “the claims . . .

23 of the representative parties [be] typical of the claims . . . of the class”). The test of typicality is

24 “‘whether other members [of the class] have the same or similar injury, whether the action is

25 based on conduct which is not unique to the named plaintiffs, and whether other class members

26 have been injured by the same course of conduct.’” Parsons, 754 F.3d at 685 (citation omitted).

27 Typicality is satisfied “when each class member’s claim arises from the same course of events,

28 and each class member makes similar legal arguments to prove the defendant’s liability.”

                                                -6-              Case No. 1:20-cv-01048-DAD-SAB
                       NOTICE AND MOTION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 43 Filed 11/02/20 Page 12 of 14


 1 Rodriguez v. Hayes, 591 F.3d 1105, 1124 (9th Cir. 2010) (quotation and citation omitted). “[T]he

 2 typicality requirement is permissive and requires only that the representative’s claims are

 3 reasonably co-extensive with those of absent class members; they need not be substantially

 4 identical.” Id. (quotation marks and citation omitted).

 5          In its September 2, 2020 Order, the Court found that the named Plaintiffs’ claims were

 6 typical of the Proposed Class. See TRO at 25. Similarly, the claims of Plaintiff Levi Johnson, who

 7 suffers from congenital heart failure, hypertension, and respiratory breathing problems, and

 8 Plaintiff Charles Criswell, who suffers from diabetes and hypertension, are typical of those of the

 9 Medically Vulnerable Subclass. See Decl. of Johnson, ECF 11-17 at ¶ 3; Decl. of Criswall, ECF

10 11-13. Like Plaintiffs Johnson and Criswall, the Medically Vulnerable Subclass’s claims all arise

11 from the same failure of Defendant to create adequate policies and procedures to protect the

12 unique vulnerabilities of those who are at increased risk of severe illness from COVID-19.

13 Without this Court’s intervention, all persons in the Medically Vulnerable Subclass will suffer the

14 same harm: The significant and avoidable risk of serious illness and even potential death from

15 COVID-19.

16          D.      Plaintiffs’ Representation Is Adequate
17          This Court already has ruled that the named Plaintiffs met the adequacy requirement under

18 Rule 23(a)(4) because Plaintiffs were adequate class representatives and class counsel. See TRO at
19 26. The Court appointed the ACLU Foundation of Northern California and the law firm Munger,

20 Tolles & Olson as class Counsel. Id. at 27. The Court need not revisit those rulings for purposes of

21 this provisional class certification request and should reaffirm its ruling that named Plaintiffs and

22 their counsel are adequate representatives. In addition, because Plaintiffs Levi Johnson and

23 Charles Criswall have medical vulnerabilities and would be subject to any injunctive relief this

24 Court orders for the Subclass, they are adequate representatives for the Medically Vulnerable

25 Subclass.

26 III.     THE PROPOSED SUBCLASS MEETS THE REQUIREMENTS OF RULE 23(B)(2)
27          In addition to satisfying the four prerequisites of Rule 23(a), the Medically Vulnerable

28 Subclass qualifies for class treatment under Rule 23(b)(2). Rule 23(b)(2) requires Plaintiffs to

                                               -7-              Case No. 1:20-cv-01048-DAD-SAB
                      NOTICE AND MOTION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 43 Filed 11/02/20 Page 13 of 14


 1 establish that “the party opposing the class has acted or refused to act on grounds that apply

 2 generally to the class, so that final injunctive relief or corresponding declaratory relief is

 3 appropriate respecting the class as a whole.” Rule 23(b)(2) was adopted precisely for

 4 circumstances such as these—namely, to “permit the prosecution of civil rights actions.” Walters

 5 v. Reno, 145 F.3d 1032, 1047 (9th Cir. 1998). Accordingly, Rule 23(b)(2) is satisfied when, as

 6 here, “class members complain of a pattern or practice that is generally applicable to the class as a

 7 whole.” Rodriguez, 591 F.3d at 1125-26 (citations omitted) (holding that class of noncitizens

 8 bringing writs of habeas corpus claims relating to detention met Rule 23(b)(2) criteria because “all

 9 class members’ [sought] the exact same relief as a matter of statutory or, in the alternative,

10 constitutional right”). That some class members “have suffered no injury or different injuries from

11 the challenged practice does not prevent the class from meeting the requirements of Rule

12 23(b)(2).” Id.

13          In its September 2, 2020 Order, the Court found the Provisional Class “clearly satisfie[s]

14 the requirements of Rule 23(b)(2).” TRO at 27 (citing Parsons v. Ryan, 754 F.3d 657 (9th Cir.

15 2014)). Like the Provisional Class, the Medically Vulnerable Subclass meet the requirements of

16 Rule 23(b)(2) for at least two reasons. First, Defendant’s actions and omissions are generally

17 applicable to the Medically Vulnerable Subclass as a whole because his failure to develop policies

18 and procedures that accommodate the unique vulnerabilities of persons who are at greater risk of
19 illness from COVID-19 significantly increases the risks for all of the members of the proposed

20 Medically Vulnerable Subclass. Second, Plaintiffs’ requested injunctive relief, if enacted, would

21 apply uniformly to each Subclass member and would benefit each member of the Medically

22 Vulnerable Subclass. For example, an order requiring the Jail to provide routine medical checks to

23 the Medically Vulnerable Subclass would apply to each Subclass member uniformly—regardless

24 of whether or not any class member has contracted COVID-19 and regardless of what medical

25 condition they have (e.g., diabetes or asthma).

26          In short, this Court’s decision to grant Plaintiffs’ request for preliminary injunctive relief

27 would afford all Subclass members constitutionally adequate protection from COVID-19.

28 Certification under Rule 23(b)(2) is appropriate under such circumstances. See Parsons, 754 F.3d

                                                -8-              Case No. 1:20-cv-01048-DAD-SAB
                       NOTICE AND MOTION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 43 Filed 11/02/20 Page 14 of 14


 1 at 689 (holding declaratory and injunctive relief proper as to class where “every [member] . . . is

 2 allegedly suffering the same (or at least a similar) injury and that injury can be alleviated for every

 3 class member by uniform changes in . . . policy and practice”).

 4 IV.      CONCLUSION
 5          For the foregoing reasons, Plaintiffs respectfully request that the Court (1) provisionally re-

 6 certify the Provisional Class for purposes of granting preliminary injunctive relief and (2)

 7 provisionally certify the Medically Vulnerable Subclasss.

 8

 9 DATED: November 2, 2020                       MUNGER, TOLLES & OLSON LLP

10
                                                 By:          /s/ Lauren M. Harding
11
                                                       Lauren M. Harding
12                                                     Attorneys for Plaintiffs

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               -9-              Case No. 1:20-cv-01048-DAD-SAB
                      NOTICE AND MOTION FOR PROVISIONAL CLASS CERTIFICATION
